Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claims and specification as filed in the amendment of August 4, 2021 have been considered and reviewed under conditions for allowance.
The following is an examiner’s statement of reasons for allowance in accordance with the amendment of (08/04/2021): 
In regard to Claim 1, the limitations reciting a towing system comprising a “...lock is operable between a first axis being arranged substantially along a longitudinal axis of said locking mechanism assembly, said longitudinal axis extending substantially in a same direction as a longitudinal axis of said single-track vehicle when said locking mechanism assembly is mounted on said single-track vehicle, and a second axis being arranged laterally to the longitudinal axis of the locking mechanism assembly and defining a lateral axis of said mechanism, wherein the release force includes a first release force applied substantially along the longitudinal axis and a second release force applied substantially along the lateral axis, wherein the second release force is smaller than the first release force or the second release force is equal to substantially zero.” was not reasonably determined from the prior art. 
In regard to Claim 9 and 20, the elements reciting a locking assembly “…wherein the seat of the locking mechanism assembly is configured to assure a release force for releasing the towing element assembly when said release force is applied to the locking mechanism assembly via said towing element assembly, a first axis arranged substantially along a longitudinal axis of said locking mechanism assembly, said 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611